 

Exhibit 10.10

 

Prepared by, and after recording

return to:

 

S.R. Sidarth, Esquire

Troutman Sanders LLP

Post Office Box 1122

Richmond, Virginia 23218-1122

 

Freddie Mac Loan No. 708657427

Nevadan Apartments

 

ASSIGNMENT OF SECURITY INSTRUMENT

 

(Revised 12-19-2014)

 

FOR VALUABLE CONSIDERATION, KEYBANK NATIONAL ASSOCIATION, a national banking
association (“Assignor”), having its principal place of business at c/o KeyBank
Real Estate Capital - Servicing Department, 11501 Outlook Street, Suite 300,
Overland Park, Kansas 66211, Mailcode: KS-01-11-0501, Attn: Servicing Manager,
hereby assigns, grants, sells and transfers to the FEDERAL HOME LOAN MORTGAGE
CORPORATION, a corporation organized and existing under the laws of the United
States (“Assignee”), having its principal place of business at 8200 Jones Branch
Drive, McLean, Virginia 22102, and Assignee’s successors, transferees and
assigns forever, all of the right, title and interest of Assignor in and to the
Multifamily Deed to Secure Debt, Assignment of Rents and Security Agreement
dated as of October 13, 2016, entered into by BR CARROLL GLENRIDGE, LLC, a
Delaware limited liability company (“Borrower”), for the benefit of Assignor,
securing an indebtedness of Borrower to Assignor in the principal amount of
$48,431,000.00, recorded in the land records of Fulton County, Georgia prior to
this Assignment (“Instrument”), which indebtedness is secured by the property
described in Exhibit A attached to this Assignment and incorporated into it by
this reference.

 

Together with the Note or other obligation described in the Instrument and all
obligations secured by the Instrument now or in the future.

 

IN WITNESS WHEREOF, Assignor has executed this Assignment as of the 13th day of
October, 2016, to be effective as of the effective date of the Instrument.

  

Assignment of Security InstrumentPage 1

 

 

  ASSIGNOR:       KEYBANK NATIONAL ASSOCIATION, a national banking association  
        By:  /s/ Tonya E. Barnes (SEAL)     Tonya E. Barnes       Vice President
 

 

Signed, sealed and delivered in the   presence of:       /s/ Sharon D. Callahan
      Print Name: Sharon D. Callahan, Unofficial Witness       /s/ Omara A.
Smith-Newton   Notary Public, Omara A. Smith-Newton   County, District of
Columbia   [SEAL]       Date:  September 28, 2016       My commission expires:
April 30, 2021  

 

Assignment of Security InstrumentPage 2

 

 

EXHIBIT A

 

DESCRIPTION OF THE PROPERTY

 

(Nevadan Apartments)

 

TRACT ONE:

 

ALL THAT TRACT of land in Land Lots 38 and 69 of the 17th District of Fulton
County, Georgia, described as follows:

 

BEGINNING at the intersection of the northeast right-of-way line of Northland
Drive (variable right-of-way) with the south right-of-way line of Glenridge
Drive (variable right-of-way); thence, running along the south and southeast
right-of-way line of Glenridge Drive, the following courses and distances: (1)
North 79 degrees 10 minutes 20 seconds East 175.27 feet to a point, (2) along
the arc of a curve to the left (which arc is subtended by a chord having a
bearing and distance of North 75 degrees 22 minutes 49 seconds East 62.93 feet
and a radius of 475.00 feet) 62.87 feet to a point, (3) North 89 degrees 12
minutes 57 seconds East 22.82 feet to a point, (4) along the arc of a curve to
the left (which arc is subtended by a chord having a bearing and distance of
North 57 degrees 07 minutes 19 seconds East 231.76 feet and a radius of 449.22
feet) 234.42 feet to a point, (5) North 47 degrees 51 minutes 39 seconds West
11.78 feet to a point, and (6) along the arc of a curve to the left (which arc
is subtended by a chord having a bearing and distance of North 38 degrees 00
minutes 36 seconds East 62.84 feet and a of 436.44 feet) 62.90 feet to a point;
thence, leaving said right-of-way line, South 54 degrees 00 minutes 00 seconds
East 91.00 feet to a point; thence South 36 degrees 30 minutes 00 seconds, West
26.00 feet to a point; thence South 54 degrees 30 minutes 00 seconds East 325.00
feet to a point; thence North 28 decrees 56 minutes 16 seconds East 79.00 feet
to a point; thence South 66 degrees 57 minutes 51 seconds East 37.00 feet to a
point; thence South 58 degrees 54 minutes 02 seconds East 194.00 feet to a point
thence South 28 degrees 02 minutes 54 seconds West 164.00 feet to a point;
thence South 18 degrees 12 minutes 19 seconds West 250.86 feet to a 1-inch crimp
top iron pin found; thence North 89 degrees 40 minutes 49 seconds West 340.60
feet to a 1-1/2-inch crimp top iron pin found; thence North 20 degrees 01 minute
13 seconds West 267.84 feet along the northeast boundary line of Lot 1, Block B,
Unit Two, Glenridge Manor Subdivision to a 1-1/2-inch crimp top iron pin found;
thence South 62 degrees 43 minutes 16 seconds West 229.10 feet along the
northwest boundary line of said Lot 1 to a point on the northeast right-of-way
line of said Northland Drive; thence, along said northeast right-of-way line,
the following courses and distances: (1) North 20 degrees 24 minutes 30 seconds
West 24.58 feet to a point, (2) along the arc of a curve to the left (which arc
is subtended by a chord having a bearing and distance of North 25 degrees 52
minutes 13 second West 123.95 feet and a radius of 651.08 feet) 124.14 feet to a
point; (3) North 31 degrees 19 minutes 57 seconds West 12.81 feet to a point,
(4) along the arc of a curve to the left (which arc is subtended by a chord
having a bearing and distance of North 45 degrees 14 minutes 44 seconds West
96.68 feet and a radius of 201.03 feet) 97.53 feet to a point, and (5) along the
arc of a curve to the right (which arc is subtended by a chord having a bearing
and distance of North 49 degrees 03 minutes 48 seconds West 148.42 feet and a
radius of 423.36 feet) 149.19 feet to the POINT OF BEGINNING, said tract
containing 8.41301 acres.

  

Assignment of Security InstrumentPage A-1

 

 

TOGETHER WITH a non-exclusive right, title and interest in and to all
non-exclusive easements contained in that certain Sewer Easement Agreement
between Andrew E. Chandler and Independent Living International Corp. dated as
of July 20, 1989, recorded in Deed Book 12661, Page 107, Fulton County, Georgia
records.

 

TOGETHER WITH a non-exclusive right, title and interest in and to all
non-exclusive easements contained in that certain Sewer Easement Agreement
between Sarah J. Carpenter and Independent Living International Corp. dated as
of July 20, 1989, recorded in Deed Book 12661, Page 98, aforesaid records.

 

TRACT TWO:

 

ALL THAT TRACT of land in Land Lots 38 and 69 of the 17th District of Fulton
County, Georgia, described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING, commence at the intersection of the
northeast right-of-way line of Northland Drive (variable right-of-way) with the
south right-of-way line of Glenridge Drive (variable right-of-way); thence,
running along the south and southeast right-of-way line of Glenridge Drive, the
following courses and distances: (1) North 79 degrees 10 minutes 20 second East
175.27 feet to a point, (2) along the arc of a curve to the left (which arc is
subtended by a chord having a bearing and distance of North 75 degrees 22
minutes 49 seconds East 62.83 feet and a radius of 475.00 feet) 62.87 feet to a
point, (3) North 89 degrees 12 minutes 57 seconds East 22.82 feet to a point,
(4) along the arc of a curve to the left (which arc is subtended by a chord
having a bearing and distance of North 57 degrees 07 minutes 19 seconds East
231.76 feet and a radius of 448.22 feet) 234.42 feet to a point, (5) North 47
degrees 51 minutes 39 seconds West 11.78 feet to a point, and (6) along the arc
of a curve to the left (which arc is subtended by a chord having a bearing and
distance of North 38 degrees 00 minutes 36 seconds East 62.84 feet and a radius
of 436.44 feet) 62.90 feet to a point and the TRUE POINT OF BEGINNING: from the
TRUE POINT OF BEGINNING as thus established, continuing thence along said
right-of-way line, the following courses and distances: (1) along the arc of a
curve to the left (which arc is subtended by a chord having a bearing and
distance of North 29 degrees 56 minutes 36 seconds East 59.95 feet and a radius
of 436.44 feet) 60.00 feet to a point, (2) North 26 degrees 00 minutes 18
seconds East 174.82 feet to a point, (3) along the arc of a curve to the right
(which arc is subtended by a chord having a bearing and distance of North 38
degrees 40 minutes 03 seconds East 220.49 feet and a radius of 502.92 feet)
222.29 feet to a point, and (4) North 51 degrees 19 minutes 49 seconds East
120.96 feet to a point on the southwest boundary line of Lot 4, Block A, Unit
One, Glenridge Manor Subdivision; thence, leaving said right-of-way line, South
39 degrees 07 minutes 55 seconds East 216.57 feet along the southwest boundary
line of said Lot 4 to a point; thence North 46 degrees 30 Minutes 16 seconds
East 59.50 feet along the South boundary line of said Lot 4 to a 3/8-inch
reinforcing, rod found at the northwest corner of Lot 6. Block A, Unit Two,
Glenridge Manor Subdivision thence South 49 degrees 50 minutes 45 seconds East
193.19 feet along the southwest boundary line of said Lot 6 to a 1-3/4-inch
crimp top iron pin found on the northwest right-of-way line of Royervista Drive;
(a 50 foot-right-of-way) thence along said northwest right-of-way line, the
following courses and distances: (1) along the arc of a curve to the left (which
arc is subtended by a chord having a bearing and distance of South 27 degrees 55
minutes 01 second West 285.75 feet and a radius of 741 197 feet) 287.55 feet to
a point, and (2) South 16 degrees 48 minutes 11 seconds West 125.89 feet to a
point; thence, leaving said northwest right-of-way line South 64 degrees 30
minutes 58 seconds East 278.84 feet to a point on the northwest boundary line of
Lot 23, Block B, Unit Two, Glenridge Manor Subdivision; thence South 17 degrees
40 minutes 41 seconds West 249.84 feet along the northwest boundary line of
said, Lot 23 and along the northwest boundary line of Lot 24 Block B, Unit Two,
Glenridge Manor Subdivision to an angle iron found, thence South 44 degrees 07
minutes 25 seconds West 231.89 feet along the northwest boundary line of Lot 25
Block B Unit Two, Glenridge Manor Subdivision to a 1-1/2-inch reinforcing rod
found on the land lot line common to said Land Lots 38 and 69; thence North 89
degrees 40 minutes 51 seconds West 104.85 feet to a 1-inch crimp top iron pin
found; thence North 18 degrees 12 minutes 19 seconds East 250.86 feet to a
point; thence North 28 degrees 02 minutes 54 seconds East 164.00 feet to a
point; thence North 58 degrees 54 minutes 02 seconds West 194.00 feet to a
point; thence North 66 degrees 57 minutes 51 seconds West 37.00 feet to a point;
thence South 28 degrees 56 minutes 16 seconds West 79.00 feet to a point; thence
North 54 degrees 30 minutes 00 seconds West 325.00 feet to a point thence North
36 degrees 30 minutes 00 seconds East 26.00 feet to a point; thence North 54
degrees 00 minutes 00 seconds West 91.00 feet to the TRUE POINT OF BEGINNING,
said tract containing 8.30101 acres.

 

Assignment of Security InstrumentPage A-2

 

 

TOGETHER WITH a non-exclusive right, title and interest in and to all
non-exclusive easements contained in that certain Sewer Easement Agreement
between Andrew E. Chandler and Independent Living International Corp. dated as
of July 20,1989, recorded in Deed Book 12661, Page 107, Fulton County, Georgia
records.

 

TOGETHER WITH a non-exclusive right, title and interest in and to all
non-exclusive easements contained in that certain Sewer Easement Agreement
between Sarah J. Carpenter and Independent Living International Corp. dated as
of July 20, 1989, recorded in Deed Book 12661, Page 98, aforesaid records.

 

Assignment of Security InstrumentPage A-3

 

